MARSHALL, CJ.
1. The transportation act of February 28, 1920, does not make unification of rail transportation compulsory nor give power to the interstate commerce commission to approve isolated consolidations until after the adoption of a complete plan of unification as provided in the act.
2. That act does not make provision for incorporation of rail transportation companies under federal authority, neither does it prohibit state agencies from effecting corporate organization of railroad companies engaged in interstate commerce.
3. Pending the adoption of a complete plan. as provided by section 5 of the act, railroad companies operating in interstate commerce are not prohibited from entering into a consolidation agreement and incorporating in the state of Ohio pursuant to such agreement, provided such agreement does not violate state or federal antitrust laws.
(Day, Allen, Kinkade and Robinson, concur. Jones, J., concurs in the judgment. Matthias, J., not participating.)